Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about July 15, 2004, which granted defendant’s motion pursuant to CPLR 3211 to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff’s various claims seeking damages for defendant’s practice of charging allegedly exorbitant fees when overdue tuition accounts are referred for collection were properly dismissed since, inter alia, plaintiff has never paid the complained-of fees and has alleged no other legally compensable injury attributable to the purportedly wrongful conduct (see Frank v DaimlerChrysler Corp., 292 AD2d 118 [2002], lv denied 99 NY2d 502 [2002]). Nor is plaintiff entitled to injunctive relief, having for a period of three years persisted in the inequitable course of failing to pay or otherwise resolve his overdue tuition account despite defendant’s numerous requests (see Levy v Braverman, 24 AD2d 430 [1965]). We have considered plaintiffs remaining contentions and find them unavailing. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Catterson, JJ.